Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered July 16, 1991, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*509Ordered that the judgment is affirmed.
An undercover police officer testified that, after observing five individuals exchange currency for vials with the defendant and his accomplice, he approached the defendant and asked him if he was working. The defendant replied "Yeah, how many do you want?” The undercover officer said that he wanted "two” and the defendant directed his accomplice to "Hook him up with two”. The accomplice took two vials of crack cocaine out of her purse and gave them to the undercover officer in exchange for $10. Contrary to the defendant’s contention, we find that the court properly admitted the evidence of the prior transactions. This evidence was relevant to show that the defendant and his accomplice were acting in concert and for the purpose of completing the undercover officer’s narrative of events (see, People v Henry, 166 AD2d 720; People v Tabora, 139 AD2d 540). Moreover, the relevance of the evidence outweighed any prejudice to the defendant (see, People v Jackson, 39 NY2d 64; People v Gines, 36 NY2d 932).
In addition, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Eiber and O’Brien, JJ., concur.